Citation Nr: 1643361	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-08 142 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability to include bilateral trochanteric bursitis, originally claimed as a joint condition.

2.  Entitlement to service connection for a left shoulder disability to include left shoulder impingement syndrome, originally claimed as a joint condition.

3.  Entitlement to service connection for traumatic brain injury (TBI).  

4.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 2007 to September 2007, and April 2008 to April 2009.  He served in Iraq in support of Operation Iraqi Freedom.  He has additional unverified service in the U.S. Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran initially filed a claim for service connection of a "condition" of the joints in June 2009.  The RO has noted the claims as originating from a claim of service connection of "joint pain."  VA examination in October 2009 documents complaints regarding the left shoulder and bilateral hips, with clinical assessment of left shoulder impingement syndrome and bilateral trochanteric bursitis of the hips.  The Board has thus characterized the claims to address service connection for bilateral trochanteric bursitis and left shoulder impingement syndrome.  The scope of a claim may be defined by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons. v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board notes that in the July 2010 rating decision, the RO also denied a claim of entitlement to service connection of refractive error, claimed as photophobia.  In a December 2010 rating decision, the RO denied entitlement to service connection for chronic gastritis.  However, these claims were granted in a July 2013 rating decision.  Thus, they are not on appeal. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to all of the issues on appeal, including service connection for a TBI, it is noted that some of the Veteran's service records are missing, although he has provided VA with some of those records.  Following his demobilization related to his period of active service from April 2008 to April 2009 he took his service records with him, and misplaced or lost some of them.  See October 28, 2009, Memorandum re: Formal Finding of Unavailability of Federal Records.  

Consequently, a remand is necessary to seek outstanding and possibly relevant service records.  Despite the unavailability of the Veteran's service records at the time of the October 2009 memorandum, the Board notes that the Veteran has continued to serve in the U.S. Army Reserve, with apparent periods of active and inactive duty for training (ACDUTRA and INACDUTRA, respectively).  There are possibly outstanding U.S. Army Reserve records relevant to all of the issues on appeal; accordingly, VA must attempt to obtain them.  38 C.F.R. § 3.159(c)(2) (2015).  

On remand, the AOJ should also attempt to verify all periods of ACDUTRA and INACDUTRA related the Veteran's U.S. Army Reserve service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or any service records are unavailable, such facts should be documented in writing, in the record.

The Veteran relates a history of pain in the left shoulder and hips in and since his service in Iraq.  He also relates hip pain related to service-connected disability of the low back.

In October 2009, he was afforded VA examinations to address his claims.  As noted, examination resulted in assessments of left shoulder impingement syndrome and bilateral trochanteric bursitis.  However, no medical opinions were offered, despite the Veteran's reported history.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Accordingly, the claims are remanded.  38 C.F.R. § 4.2.

In the July 2010 rating decision, the RO denied entitlement to service connection for sleep disorder, also claimed as insomnia.  The Veteran filed a timely Notice of Disagreement (NOD) to this determination.  However, a Statement of the Case (SOC) was not issued on the matter.  Accordingly, the issue is remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In terms of sleep disorders, the Board notes that the Veteran filed a claim for service connection of sleep apnea in January 2012.  This claim was denied in a July 2013 rating decision, that was not appealed.  The Veteran petitioned to reopen the claim in September 2013, and the RO declined to reopen the claim in an August 2014 rating decision.  Nevertheless, the claim for service connection of sleep disorder, to include insomnia, remained pending in the absence of the issuance of a SOC.  Consequentially, the matter encompasses the claimed sleep apnea.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service entity and request that (1) it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the U.S. Army Reserve, and (2) forward all available service treatment and personnel records associated with such duty for incorporation into the claims file.  

Perform any and all follow-up as necessary, including the documentation of negative results, and the notification of the Veteran for the purpose of providing him an opportunity to assist in obtaining any such additional evidence.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, onset and etiology of any disabilities of the left shoulder and bilateral hip joints.

The claims folder and a copy of this remand should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion, and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any disability of the left shoulder, including impingement syndrome, is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his left shoulder service and thereafter.

The examiner should also render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any disability of the bilateral hip joints, including trochanteric bursitis, is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with hips in service and thereafter.

If, in response to the above request, the examiner concludes that it is less likely than not that any disability of the bilateral hip joints, to include trochanteric bursitis, is attributable to service, the examiner is asked to address whether it is at least as likely as not that any diagnosed disability of the hips is caused or aggravated by his service-connected low back disability with radiculopathy of the lower extremities, to include as the result of an altered gait or weight distribution.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board..

4.  Evaluate the evidence of record, and issue a SOC to the Veteran addressing the issue of entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea..  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these issues. 38 C.F.R. § 20.302(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

